DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed September 30, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, applicant filed a copy of a foreign reference, but this reference does not match that discussed in the background of the specification.  The copy of the foreign reference cited refers to a defrosting control, whereas the discussion of the cited foreign reference located in background of the specification refers to a hood lock device.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30a, 62a, 63a, 72a, and 73a.  Corrected drawing sheets in compliance with 
The drawings are objected to because reference character “62a” in Figure 7E should be changed to “63a” based on Figures 6 and 7A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In regards to claim 1, line 14, the phrase “a circumferential wall portion” should be changed to “at least one circumferential wall portion,” in lines 15 and 16, the phrase “direction of the latch, facing the cylindrical portion in a radial direction thereof and restricting movement” should be changed to “direction of the latch and facing the cylindrical portion of the torsion spring in a radial direction of the torsion spring when the torsion spring is assembled to the sub-plate, so as to restrict movement,” in line 16, the phrase “a brim portion” should be changed to “at least one brim portion,” in line 17, the phrase “the circumferential wall portion and” should be changed to “the at least one circumferential wall portion, thereby,” and in line 18, the phrase “when the torsion spring is assembled to the sub-plate” should be inserted after the phrase “in the pivot axis direction.”
In regards to claim 2, line 2, the phrase “a latch hole penetrating the base and a head portion” should be changed to “a latch hole penetrating the base, so as to fix the sub-plate to the base, and a head portion.”
In regards to claim 3, lines 1 and 2, the phrase “the circumferential wall portion” should be changed to “the at least one circumferential wall portion,” and 
In regards to claim 4, lines 1 and 2, the phrase “the circumferential wall portion” should be changed to “the at least one circumferential wall portion,” and in line 3, the phrase “when the torsion spring is assembled to the sub-plate” should be inserted after the phrase “the torsion spring.”
In regards to claim 5, lines 1 and 2, the phrase “the circumferential wall portion” should be changed to “the at least one circumferential wall portion,” and in lines 2 and 3, each instance of the phrase “plurality of walls” should be changed to “plurality of wall portions.”
In regards to claim 6, lines 1 and 2, the phrase “the circumferential wall portion” should be changed to “the at least one circumferential wall portion,” and in line 3, the phrase “when the torsion spring is assembled to the sub-plate” should be inserted after the phrase “radial direction.”
In regards to claim 7, lines 1 and 2, the phrase “the circumferential wall portion” should be changed to “the at least one circumferential wall portion,” and in line 3, the phrase “when the torsion spring is assembled to the sub-plate” should be inserted after the phrase “the torsion spring.”
In regards to claim 8, lines 1 and 2, the phrase “the circumferential wall portion” should be changed to “the at least one circumferential wall portion,” and in lines 2 and 3, each instance of the phrase “plurality of walls” should be changed to “plurality of wall portions.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the device can include only a single wall portion and a single brim portion alone.  Specifically, it is understood from the specification that the embodiments of the sub-plate shown in Figures 3 and 6 include two cylindrical wall portions and two brim portions and the embodiment in Figure 9 includes a single wall portion and a single brim portion.  Since the claim listing includes dependent claims 4-8 drawn to the differing embodiments, then claim 1 should set forth that the device includes at least one cylindrical wall portion and at least one brim portion, which provides a basis for the two wall portions, two brim portions, the single wall portion, and the single brim portion of the dependent claims.  See claim objection above.
In regards to claim 1, line 15, it is unclear which of the recited structure “faces” the cylindrical portion of the torsion spring and to which of the recited structure the “radial direction” is related.  It is understood from the specification that the at least one cylindrical wall portion faces the cylindrical portion of the torsion spring in a radial 
 In regards to claim 1, lines 13-18 and claims 3, 4, 6, and 7, without a recitation of the torsion spring being assembled to the sub-plate, the recited relationship between the at least one cylindrical wall portion and the torsion spring and the recited relationship between the at least one brim portion and the torsion spring have no antecedent basis.  See claim objections above.
In regards to claim 2, lines 1 and 2, the insertion of the shaft portion of the latch pin through a latch hole of the base, as recited in claim 2, and the fixing of the sub-plate to the base by the latch pin and the locking pin, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the insertion of the latch pin through the latch hole penetrating the base causes the sub-plate to the fixed to the base, and will be examined as such.  Without this relationship, the purpose of the insertion of the latch pin of claim 2 is unclear.  See claim objection above.
In regards to claims 5 and 8, it is unclear how a single circumferential wall portion can include a plurality of walls.  Specifically, the specification refers to elements 511, 512, 611, and 612 as “circumferential wall portions,” and therefore, it is understood from the specification that the device of claim 1 includes at least one circumferential wall portion (see rejection of claim 1 in Paragraph 9 above) and claims 5 and 8 further define that the at least one circumferential wall portion comprises a plurality of wall portions and will be examined as such.  See claim objections above.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-8 have been examined with the language set forth in the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Susumura et al. (US-9180798) discloses a base 24 comprising an entry groove 24a for entry of a striker; a latch 27, a locking lever 32, a torsion spring 41; and a sub-plate 25 fixed to the base by a latch pin 26 supporting the latch and a locking pin 31 supporting the locking lever, wherein the torsion spring comprises a cylindrical portion wound in a coiled configuration and first and second arm portions extending from the cylindrical portion (Figure 1), and wherein the sub-plate integrally comprises a basal portion (portion having ribs extending upwards therefrom that contact at least potion 30 of the latch, Figure 3a), at least one circumferential wall portion 25b rising up from the basal portion in a pivot direction of the latch (Figure 3a) and facing the cylindrical portion of the torsion spring in a radial direction of the torsion spring when the torsion spring is assembled to the sub-plate (Figure 3a), so as to restrict movement of the torsion spring in the radial direction.  Susmura et al. fails to disclose that the latch and locking lever are sandwiched between the sub-plate and the base, and fails to disclose at least one brim portion protruding outward in the radial direction from the at least one circumferential wall portion, thereby restricting movement of the torsion spring in the pivot axis direction when the torsion spring is assembled to the sub-plate.  The torsion spring 41 of Susumura et al. is prevented from moving in the pivot axis direction or in a direction upwards away from the basal portion in Figure 3a by the latch 27, not a structure protruding outward from the at least one circumferential wall portion 25b.  The examiner can find no motivation to modify the device of Susumura et al. without employing improper hindsight and without destroying the intended structure and operation of the device.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 22, 2022